Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 06/09/2021.
Claim 9 is amended by the applicants.
Claims 1-16 and 18-24 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Interview summary
In view of the compact prosecution, examiner proposed amendment to the claims to place the application in condition for allowance. However, no agreement was reached and Mr. Nanji requested for an office action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20080127108 to Ivanov et al. in view of USPN 20180150383 to ALARANTA et al.
Per claim 1:
Ivanov discloses:
1. A method of analyzing performance of services in a microservices-based application (Paragraph [0015] “CPT architecture 200 provides a mechanism for persisting and analyzing performance traces from various monitored systems 122, 136, 146”), the method comprising: 
wherein each analysis mode extracts a different level of detail from the plurality of spans associated with the plurality of traces (Paragraph [0022] “A CPT format includes a format for common performance trace events that unifies different types, structures, and formats of performance data, such as the ones obtained from a structure query language ; 
selecting, based on a first user query, a first analysis mode from the plurality of analysis modes for generating a response to the first user query (Paragraph [0041] “CPT thread 522 provides a unique identification of the thread executing the module… CPT provider 514 include SATrace, SQLTrace, APPTrace, etc.”); 
accessing a data set of the plurality of data sets that is associated with the first analysis mode (Paragraph [0041] “CPT provider 514 is a provider of the record 512 and is contained in file metadata”); and 
generating the response to the first user query using the data set associated with the first analysis mode (Paragraph [0040-0041] “CPT origin is found in file metadata and when combined with the unique identification from CPT metric definition 502… The providers… include SATrace, SQLTrace, APPTrace, etc. Based on the provider name, the visualizer can use plug-ins for additional processing”), wherein the first user query requests information pertaining to the performance of the services in the microservices-based application (Paragraph [0032] “CPT API 204 is initialized by a J2EE engine service where the currently existing performance trace service”).


However, ALARANTA discloses in an analogous computer system generating a plurality of traces from a plurality of spans associated with the microservices-based application (Paragraph [0018] “a tracing architecture can be deployed by the computing resource provider to collect and store code traces”) and ingested during a given time duration (Paragraph [0019] “collect and store a representative quantity of traces, either periodically or in response to events”); generating a plurality of data sets each associated with a respective analysis mode of a plurality of analysis modes using the plurality of traces (Paragraph [0027] “The trace processing system 127, as will be described in detail, provides optional code trace capturing and analysis for applications 115”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of generating a plurality of traces from a plurality of spans associated with the microservices-based application and ingested during a given time duration; generating a plurality of data sets each associated with a respective analysis mode of a plurality of analysis modes using the plurality of traces as taught by ALARANTA into the method of generating traces for plurality of different applications as taught by Ivanov. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of generating a plurality of traces from a 
 
Per claim 2:
The rejection of claim 1 is incorporated and further, Ivanov does not explicitly discloses ingesting the plurality of spans in real time.
However, ALARANTAdiscloses in an analogous computer system ingesting the plurality of spans in real time (Paragraph [0032] “trace processing entities 206 apply time-based compression to compress traces received within a particular time window”).
The feature of providing ingesting the plurality of spans in real time would be obvious for the reasons set forth in the rejection of claim 1.

Per claim 3:
Ivanov discloses:
3. The method of Claim 1, wherein the selecting further comprises: determining the first analysis mode from the plurality of analysis modes based on at least one of a structure of the first user query, a type of the first user query, a syntax of the first user query, a content of the first user query, and an interface through which the first user query was submitted (Since this appears to be MARKUSH type language requiring at a minimum just .

Per claim 4:
Ivanov discloses:
4. The method of Claim 1, further comprising: 
selecting, based on a second user query, a second analysis mode from the plurality of analysis modes for generating a response to the second user query (Paragraph [0041] “CPT thread 522 provides a unique identification of the thread executing the module… CPT provider 514 include SATrace, SQLTrace, APPTrace, etc.”);  navigating from the first analysis mode to the second analysis mode (Paragraph [0023] “A trace correlator includes an object that is used to analyze trace records, which are obtained from different, software components, physical locations (e.g., hosts) and at different times”); and  accessing a data set of the plurality of data sets associated with the second analysis mode (Paragraph [0028] “correlator metadata”); and 
generating a response to the second user query using the data set associated with the second analysis mode (Paragraph [0028] “providing the trace data via a common structure to provide performance activities of applications, program codes, and user activities that are being monitored and analyzed”).

Per claim 5:
Ivanov discloses:
5. The method of Claim 1, further comprising: 
selecting, based on a second user query, the first analysis mode for generating a response to the second user query, wherein the second user query is associated with the first analysis mode (Paragraph [0041] “CPT thread 522 provides a unique identification of the thread executing the module… CPT provider 514 include SATrace, SQLTrace, APPTrace, etc.”);  accessing the data set associated with the first analysis mode (Paragraph [0028] “correlator objects provide… serializing the trace data over a network and transferring the trace data to CAS 104 via the metadata”); and 
generating a response to the second user query using the data set associated with the first analysis mode (Paragraph [0028] “providing the trace data via a common structure to provide performance activities of applications, .

Per claim 6:
Ivanov discloses:
6. The method of Claim 1, wherein the plurality of analysis modes comprises the first analysis mode, a second analysis mode and a third analysis mode (Paragraph [0023] “CPT architecture 200 provides a mechanism for persisting and analyzing performance traces from various monitored systems 122, 136, 146… A trace correlator includes an object that is used to analyze trace records, which are obtained from different, software components, physical locations (e.g., hosts) and at different times”), and  wherein the first analysis mode is associated with computing metrics associated with the performance of the services using information extracted from the plurality of spans (Paragraph [0023] “performance trace refers to a special trace type that deals with performance issues of applications and program codes, such as like call durations, call stacks, memory consumption, amount of transferred data, and the like”), wherein the second analysis mode is associated with sampling traces from the plurality of traces to analyze the performance of the services (Paragraph [0024] “Trace model 110 also provides for filtering and aggregation of trace data. To allow for proper access and analysis of trace data originating from multiple sources 112, 136, 146”), and wherein the third (Paragraph [0024] “proper access and analysis of trace data originating from multiple sources 112, 136, 146, the trace data is converted into a common format or structure (e.g., CPT format, CPT structure, etc.)” note here that trace data is converted and therefore are received in raw form).

Per claim 7:
Ivanov discloses:
7. The method of Claim 1, wherein at least one analysis mode of the plurality of analysis modes is associated with computing metrics associated with the performance of the services using information extracted from the plurality of spans (Paragraph [0024] “Trace model 110 also provides for filtering and aggregation of trace data. To allow for proper access and analysis of trace data originating from multiple sources 112, 136, 146”) and wherein at least one analysis mode of the plurality of analysis modes is associated with sampling traces from the plurality of traces to analyze the performance of the services (Paragraph [0024] “Trace model 110 also provides for filtering and aggregation of trace data. To allow for proper access and analysis of trace data originating from multiple sources 112, 136, 146”).

Per claim 8:

8. The method of Claim 1, wherein at least one analysis mode of the plurality of analysis modes is associated with computing metrics associated with the performance of the services using information extracted from the plurality of spans (Paragraph [0030] “CPT API 204 enables the currently existing functionalities in tracing (e.g., SQLTrace). Such functionalities include (1) reading trace data in an appropriate format for the corresponding application (e.g., OpenSQLMonitors application), (2) writing a trace record (together with metrics) is an atomic operation”) and wherein at least one analysis mode of the plurality of analysis modes is associated with analyzing raw trace data associated with the plurality of traces to analyze the performance of the services (Paragraph [0024] “proper access and analysis of trace data originating from multiple sources 112, 136, 146, the trace data is converted into a common format or structure (e.g., CPT format, CPT structure, etc.)” note here that trace data is converted and therefore are received in raw form).

Per claim 9:
Ivanov discloses:
9. The method of Claim 1, wherein at least one analysis mode of the plurality of analysis modes is associated with sampling traces from the plurality of traces to analyze the performance of the services (Paragraph [0024] “Trace model 110 also provides for filtering and aggregation of trace data. To allow for proper and wherein at least one analysis mode of the plurality of analysis modes is associated with analyzing raw trace data associated with the plurality of traces
to analyze the performance of the services  (Paragraph [0024] “Trace model 110 also provides for filtering and aggregation of trace data. To allow for proper access and analysis of trace data originating from multiple sources 112, 136, 146 (e.g., CPT format, CPT structure, etc.)” note here that trace data is converted and therefore are received in raw form)”).

Per claim 10:
Ivanov discloses:
10. The method of Claim 1, wherein at least one analysis mode of the plurality of analysis modes performs analysis by: computing metrics data from selected tags extracted from the plurality of spans (Paragraph [0042] “CPT metric 504 is located at file metrics. CPT metric 504 represents metrics having a set of (name=value) pairs giving additional information… CPT metric can describe a method call parameters… properties can be parsed by the visualizer to a provider specific plug-in”); and aggregating the metrics data to deliver a response to the first user query (Paragraph [0046] “SQL trace records 810 is then initialized 818 and a metric (e.g., CPT metric definition long) is added 820 to the SQL trace .

Per claim 11:
Ivanov discloses:
11. The method of Claim 1, wherein at least one analysis mode of the plurality of analysis modes performs analysis by: storing exemplary traces associated with respective services in the microservices-based application (Paragraph [0026] “a third party trace storage 150 to perform their respective functions as with modules and components at other monitored systems 122, 136”); accessing an exemplary trace associated with a respective service in response to the first user query (Paragraph [0028] “a user activity triggers requests that are processed by various components at monitored systems 122, 136, 146”); and analyzing the exemplary trace to analyze a performance of the respective service (Paragraph [0028] “Components at various systems 122, 136, 146 produce different traces appropriate for analyzing several functional and performance problems”).

Per claim 12:
Ivanov discloses:
12. The method of Claim 1, wherein at least one analysis mode of the plurality of analysis modes performs analysis by: storing exemplary traces associated with respective services in the microservices-based application using a unique identifier for each exemplary trace ; accessing an exemplary trace associated with a respective service using a respective unique identifier in response to the first user query (Paragraph [0028] “correlator objects provide for combining performance and trace data from different origins, such as different system 122, 136, 146”; Paragraph [0034] “Client 302 accesses trace information at trace manager 310 via a display application exposed via UI 306”); and analyzing the exemplary trace to analyze a performance of the respective service (Paragraph [0023] “CPT architecture 200 provides a mechanism for persisting and analyzing performance traces from various monitored systems 122, 136, 146”).

Per claim 13:
Ivanov discloses:
13. The method of Claim 1, wherein at least one of the plurality of analysis modes performs analysis by: storing raw trace information for the plurality of traces with corresponding metadata extracted from the plurality of traces (Paragraph [0024] “proper access and analysis of trace data originating from multiple sources 112, 136, 146, the trace data is converted into a common format or structure (e.g., CPT format, CPT structure, etc.)” note here that trace data is converted and therefore are received in raw , wherein the corresponding metadata comprises tag information associated with the plurality of traces (Paragraph [0045] “CPT origin is found in file metadata and when combined with the unique identification from CPT metric definition 502 provides a global identification for the record 512”); and querying the raw trace information and the metadata to analyze performance of services associated with the plurality of traces (Paragraph [0038] “trace data having different structures is imported and converted into a common structure for the user to access and analyze at the central CPT database”). 

Per claim 14:
Ivanov discloses:
14. The method of Claim 1, wherein at least one of the plurality of analysis modes performs analysis by: storing raw trace information for the plurality of traces with corresponding metadata extracted from the plurality of traces (Paragraph [0024] “proper access and analysis of trace data originating from multiple sources 112, 136, 146, the trace data is converted into a common format or structure (e.g., CPT format, CPT structure, etc.)” note here that trace data is converted and therefore are received in raw form), wherein the corresponding metadata comprises tag information associated with the plurality of traces (Paragraph [0045] “CPT origin is found in file metadata and when combined with the unique identification from CPT metric definition 502 provides a global identification for ; and querying the raw trace information and the metadata to analyze performance of services associated with the plurality of traces (Paragraph [0038] “trace data having different structures is imported and converted into a common structure for the user to access and analyze at the central CPT database”), wherein the querying comprises filtering information corresponding to indexed tags and unindexed tags from the raw trace information and the metadata (Paragraph [0024] “Trace model 110 also provides for filtering and aggregation of trace data. To allow for proper access and analysis of trace data originating from multiple sources 112, 136, 146, the trace data is converted into a common format or structure”).

Per claim 15:
Ivanov discloses:
15. The method of Claim 1, wherein the generating the plurality of data sets comprises: generating a first data set associated with the first analysis mode from the plurality of analysis modes (Paragraph [0028] “web request from client 102 is sent to a J2EE application server associated with J2EE monitored system 136. Similarly a request may be sent to other system, such as ABAP system 136 and any other third party system 146. Components at various systems 122, 136, 146 produce different traces appropriate for analyzing several functional and performance problems”), wherein the generating the first data set comprises: indexing a plurality of tags (Paragraph [0040] “CPT-compatible trace data format… CPT metric definition 502, which contains unique identification, may be contained in file metrics”); and generating metrics for services and dependencies comprised within the microservices-based application by tracking of a number of occurrences of at least one indexed tag from the plurality of tags in connection with a respective service or a respective dependency over the given time duration (Paragraph [0031] “A CPT trace record may contain any number of metrics… and are assigned to the CPT trace record by calling a particular API method, such as an API addMetric( ) method… trace record may be extended… static configuration and dynamic (online) configuration… the static configuration defines certain general metric definitions, such as elapsed time, central processing unit (CPU) time, and memory allocation that are relevant for various types of performance traces”).

Per claim 16:
Ivanov discloses:
16. The method of Claim 1, wherein the generating the plurality of data sets comprises: generating a first data set associated with the first analysis mode from the plurality of analysis modes, wherein the generating the first data set comprises: indexing a plurality of tags from the plurality of traces (Paragraph [0040] “CPT-compatible trace data format… CPT metric definition 502, which contains unique identification, may be contained in file metrics”); and generating metrics for services and (Paragraph [0031] “A CPT trace record may contain any number of metrics… and are assigned to the CPT trace record by calling a particular API method, such as an API addMetric( ) method… trace record may be extended… static configuration and dynamic (online) configuration… the static configuration defines certain general metric definitions, such as elapsed time, central processing unit (CPU) time, and memory allocation that are relevant for various types of performance traces”).


Per claim 18:
Ivanov discloses:
18. The method of Claim 1, wherein the generating the plurality of data sets comprises: generating a first data set associated with the first analysis mode from the plurality of analysis modes, wherein the generating the first data set comprises: indexing a plurality of tags from the plurality of traces (Paragraph [0040] “CPT-compatible trace data format… CPT metric definition 502, which contains unique identification, may be contained in file metrics”); generating metrics for services and dependencies comprised within the microservices-based application by tracking of a number of (Paragraph [0031] “A CPT trace record may contain any number of metrics… and are assigned to the CPT trace record by calling a particular API method, such as an API addMetric( ) method… trace record may be extended… static configuration and dynamic (online) configuration… the static configuration defines certain general metric definitions, such as elapsed time, central processing unit (CPU) time, and memory allocation that are relevant for various types of performance traces”); and rendering an application topology graph for display in a GUI using the generated metrics (Paragraph [0033-0034] “creates metric definitions of types, such as string, long, and double. CPT API is further initialized using a program code 254. CPT API allows the defining of a trace data provider using Extensible Markup Language (XML)… Trace manager 310 is coupled to a UI 306 via Java Management Extensions (JMX) interfaces. Client 302 accesses trace information at trace manager 310 via a display application exposed via UI 306”).

Per claim 19:
Ivanov discloses:
19. The method of Claim 1, the generating the plurality of data sets comprises: generating a first data set associated with the first analysis mode from the plurality of analysis modes, wherein the generating the first data set comprises: indexing a plurality of tags from the plurality of traces ; generating metrics for services and dependencies comprised within the microservices-based application by tracking a number of occurrences of indexed tags from the plurality of tags in connection with a respective service or a respective dependency over the given time duration (Paragraph [0031] “A CPT trace record may contain any number of metrics… and are assigned to the CPT trace record by calling a particular API method, such as an API addMetric( ) method… trace record may be extended… static configuration and dynamic (online) configuration… the static configuration defines certain general metric definitions, such as elapsed time, central processing unit (CPU) time, and memory allocation that are relevant for various types of performance traces”); and displaying a user option to analyze constituent attributes associated with the respective service or the respective dependency comprised within the microservices- based application (Paragraph [0033-0034] “creates metric definitions of types, such as string, long, and double. CPT API is further initialized using a program code 254. CPT API allows the defining of a trace data provider using Extensible Markup Language (XML)… Trace manager 310 is coupled to a UI 306 via Java Management Extensions (JMX) interfaces. Client 302 accesses trace information at trace manager 310 via a display application exposed via UI 306”).

Per claim 20:
Ivanov discloses:
20. The method of Claim 1, wherein the generating the plurality of data sets comprises: generating a second data set from the plurality of data sets associated with a second analysis mode from the plurality of analysis modes, wherein the generating the second data set comprises: indexing a plurality of tags from the plurality of traces (Paragraph [0040] “CPT-compatible trace data format… CPT metric definition 502, which contains unique identification, may be contained in file metrics”); determining an exemplary trace for each combination of a service and corresponding indexed tags extracted from the plurality of tags (Paragraph [0024] “proper access and analysis of trace data originating from multiple sources 112, 136, 146, the trace data is converted into a common format or structure (e.g., CPT format, CPT structure, etc.)” note here that trace data is converted and therefore are received in raw form); and storing in memory a respective exemplary trace in connection with each combination of a service and corresponding indexed tags (Paragraph [0026] “a third party trace storage 150 to perform their respective functions as with modules and components at other monitored systems 122, 136”).

Per claim 21:
Ivanov discloses:
(Paragraph [0040] “CPT-compatible trace data format… CPT metric definition 502, which contains unique identification, may be contained in file metrics”); determining an exemplary trace for each combination of a service and corresponding indexed tags extracted from the plurality of tags (Paragraph [0024] “proper access and analysis of trace data originating from multiple sources 112, 136, 146, the trace data is converted into a common format or structure (e.g., CPT format, CPT structure, etc.)” note here that trace data is converted and therefore are received in raw form); storing in memory a respective exemplary trace in connection with each combination of a service and corresponding indexed tags (Paragraph [0026] “a third party trace storage 150 to perform their respective functions as with modules and components at other monitored systems 122, 136”); and retrieving the respective exemplary trace and analyzing the respective exemplary trace responsive to user input to a GUI for further analysis thereof (Paragraph [0033-0034] “creates metric definitions of types, such as string, long, and double. CPT API is further initialized using a program code 254. CPT API allows the defining of a trace data provider using Extensible Markup Language (XML)… Trace manager 310 is coupled to a UI 306 via Java Management Extensions (JMX) interfaces. Client 302 accesses .


Per claim 22:
Ivanov discloses:
22. The method of Claim 1, wherein the generating the plurality of data sets comprises: generating a second data set associated with a second analysis mode from the plurality of analysis modes, wherein the generating the second data set comprises: indexing a plurality of tags from the plurality of traces (Paragraph [0040] “CPT-compatible trace data format… CPT metric definition 502, which contains unique identification, may be contained in file metrics”); mapping the plurality of tags to a respective plurality of tag attributes (Paragraph [0040] “the database storage of trace data is shown as having various modules, records, etc… CPT module 508 provides the name of the logical unit (e.g., class name) corresponding to the record originated”); determining an exemplary trace for each combination of a dependency and corresponding tag attributes extracted from the plurality of tag attributes (Paragraph [0031] “A CPT trace record may contain any number of metrics… and are assigned to the CPT trace record by calling a particular API method, such as an API addMetric( ) method… trace record may be extended… static configuration and dynamic (online) configuration… the static configuration defines certain general ; and storing in memory the respective exemplary trace in connection with each combination of a service and corresponding tag attributes (Paragraph [0039] “a trace data structure 500 represented at a common performance trace database. In one embodiment, a CPT API is used to store and manipulate trace data, including converting trace data of various formats and structures obtained from various monitored system into a common format/structure to be provided via a central CPT database”).


Claims 23 is/are the medium/product claim corresponding to method claim 1 and rejected under the same rational set forth in connection with the rejection of claim 1 as noted above.

Claims 24 is/are the apparatus/system claim corresponding to method claim 1 and rejected under the same rational set forth in connection with the rejection of claim 1 as noted above.

Response to Arguments
Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive.
	In response to applicants arguments that Applicants respectfully submit that a common structure or format for trace data, as taught in Ivanov, does not teach or suggest "generating a plurality of data sets each associated with a respective analysis mode of a plurality of analysis modes using the plurality of traces, wherein each analysis mode extracts a different level of 


Examiner respectfully disagrees. As acknowledged by the office action that Ivanov does not explicitly disclose generating a plurality of data sets each associated with a respective analysis mode of a plurality of analysis modes using the plurality of traces. However, ALARANTA in combination with Ivanov discloses trace processing system 127… provides optional code trace capturing and analysis for applications 115 and user services 130… the trace processing system 127 may monitor operations performed by offered services, see paragraph [0027]. Note here that the traces of plurality applications are data set for each application where applications are web-based applications or web services or relatively simple or relatively complex, potentially being made up of a plurality of user services 130a, 130b . . . 130N that are referred to as component services of the respective application 115, see paragraph [0023]. Thus, providing trace for each application type which includes analysis mode for different types of applications. 
With respect to limitations ‘wherein each analysis mode extracts a different level of detail from the plurality of spans associated with the plurality of traces.’ Ivanov discloses a common performance trace (CPT) architecture 100… The trace data is retrieved from the remote systems… It is contemplated that any number and type of monitored systems may be coupled with CAS 104. CAS 104 receives trace data from various monitored systems 122, 136, 146 and 
Thus, the arguments with respect to above limitations are taught by the amalgamation of references as explained above and as shown above in the rejections.

	In response to applicants arguments that Applicants respectfully submot that Alaranta does not overcome the shortcomings of Ivanov. Alaranta discloses a tracing architecture that can be deployed by the computing resource provider to collect and store code traces. (Para. 13}. Further, Alaranta discloses that the traces can be collected and stored either periodically or in response to events. (Para. 19). Collecting and storing code traces, in and of itself, as disclosed in Alaranta, cannot teach or suggest the claimed elements “generating a plurality of traces from a plurality of spans associated with the microservices-based application and ingested during a given time duration”. To the extent Alaranta discloses that traces can be collected periodically, it nevertheless does not teach or suggest that the traces are generated “from a plurality of spans” that are “ingested during a given time duration,” as claimed. Further, the disclosure in Alaranta also does not teach or suggest the claimed elements “generating a plurality of data sets each associated with a respective analysis mode of a plurality of analysis modes using the plurality of traces.” Similar to Ivanov, Alaranta also lacks any discussion regarding a plurality of analysis modes, as claimed.

.


Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193